UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-2294



LORENE BUCKLEN, Widow of Kermit Bucklen,

                                                         Petitioner,

          versus


JEWELL SMOKELESS COAL CORPORATION; DIRECTOR,
OFFICE OF WORKERS’ COMPENSATION PROGRAMS,

                                                         Respondents.


             On Petition for Review of an Order of the
                        Benefits Review Board
                            (05-0593-BLA)


Submitted:   June 13, 2007                 Decided:   July 10, 2007


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Lorene Bucklen, Petitioner Pro Se. Ronald Eugene Gilbertson, BELL,
BOYD & LLOYD, Washington, D.C.; Patricia May Nece, Sarah Marie
Hurley, UNITED STATES DEPARTMENT OF LABOR, Washington, D.C., for
Respondents.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Lorene      Bucklen    seeks     review   of    the   Benefits      Review

Board’s decisions and orders affirming the administrative law

judge’s denial of black lung benefits pursuant to 30 U.S.C. §§ 901-

945 (2000) and denying reconsideration.              Our review of the record

discloses that the Board’s decision is based upon substantial

evidence and is without reversible error.                 Accordingly, we affirm

for the reasons stated by the Board.            Bucklen v. Jewell Smokeless

Coal Corp., No. 05-0593-BLA (B.R.B. Feb. 15, 2006; Nov. 9, 2006).

We   dispense   with    oral     argument    because      the    facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                          AFFIRMED




                                     - 2 -